DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
There is no information disclosure statement that is submitted by the applicant.

Oath/Declaration
The Oath or Declaration is being considered by examiner and complies with PTO requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teplitsky et al. US 2016/0294584 in view of Filipovic et al. US 2009/0279591.
Re Claim 1, Teplitsky discloses A receiver system (see FIG. 2A) comprising: 
an analog-to-digital converter (ADC) configured to convert an analog input signal into a digital output signal at a sampling frequency (see FIG. 2A and ¶ [0045-0047], wherein the time-interleaved ADC module 2010 configured to convert an analog signal into a digital signal at sampling frequency); and 
a spur correction system (see FIG. 2A, Spur Logic 2020) configured to receive the digital output signal (see FIG. 2A and ¶ [0052], wherein the spur logic 2020 configured to receive the digital signal from ADC module 2010) and to estimate spurs associated with the digital output signal (see FIG. 2A and ¶ [0058], wherein the spur estimation logic 2026 configured to estimate the spurs associated with the digital signal).
However Teplitsky does not explicitly disclose the spur correction system configured to selectively correct a subset of the spurs associated with a set of frequencies that are based on the sampling frequency. Filipovic teaches the spur correction system configured to selectively correct a subset of the spurs associated with a set of frequencies that are based on the sampling frequency (see FIG. 4 and 6, ¶ [0060] and [0064], wherein the spur correction system includes searcher algorithm block 430 to select a subset of the spur frequencies associated with a set of frequencies that are based on the sampling frequency, and suppress the spurs based on the selected spur frequencies). Filipovic further discloses providing rotator-based techniques featuring rapid convergence time and enhanced frequency selectivity for spur  ¶ [0031]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Teplitsky, and to include the spur correction system configured to selectively correct a subset of the spurs associated with a set of frequencies that are based on the sampling frequency, as taught by Filipovic for the purpose of providing rotator-based techniques featuring rapid convergence time and enhanced frequency selectivity for spur suppression, as discussed by Filipovic (see ¶ [0031]).

	Re Claim 2, Teplitsky discloses wherein the set of frequencies comprises k*fs/N, "k" corresponds to an index of a respective one of the N interleaved ADCs (k=O,...,N/2), and "fs" corresponds to the sampling frequency (see ¶ [0057]).

	Re Claim 4, Filipovic discloses wherein the spur correction system comprises: 
a spur estimator configured to generate a current spur estimate at each frequency of the set of frequencies (see FIG. 5-6, ¶ [0058] and [0062], wherein power calculation 425 generates the measured power P(i) i.e. current spur estimate, for a set of candidate frequencies); and 24TI-91415 
a spur estimate filter configured to generate the spur correction estimate for each of a selected at least one of the set of frequencies (see FIG. 4-6, ¶ [0042], [0060] and [0062-0064], wherein the spur suppression module in FIG. 2-3, configured to receive the selected subset of spur frequencies ω1 through ωN, and to generate spur correction estimate for at least the selected subset of spur frequencies associated with the sampled signal), the spur estimate filter being further configured to correct a respective 

Re Claim 5, Filipovic discloses wherein the spur estimator comprises a parallel set of filters that are each associated with a separate phase of the sampling frequency of a clock signal corresponding to the set of frequencies to provide the current spur estimate associated with the respective frequency of the set of frequencies (see FIG. 3B and 6, ¶ [0043], [0055], and [0062-0064], wherein the spur suppression module comprises parallel set of DC estimator 320 i.e. filters, that are associated with a candidate spur frequencies, to provide the current spur estimate).

Re Claim 6, Filipovic discloses wherein the spur estimate filter is configured to selectively correct the subset of the spurs associated with the set of frequencies (see FIG. 4 and 6, ¶ [0060] and [0064], wherein the spur correction system includes searcher algorithm block 430 to select a subset of the spur frequencies associated with a set of frequencies that are based on the sampling frequency, and suppress the spurs based on the selected spur frequencies. 

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filipovic et al. US 2009/0279591 in view of Teplitsky et al. US 2016/0294584.

generating a current spur estimate for a set of frequencies associated with a sampled signal (see FIG. 5-6, ¶ [0058] and [0062], wherein the measured power P(i) i.e. current spur estimate, is generated for a set of candidate frequencies); 26TI-91415 
generating at least one spur correction estimate for at least one frequency of the set of frequencies associated with the sampled signal (see FIG. 4-6, ¶ [0042], [0060] and [0062-0064], wherein the spur suppression module in FIG. 2-3, configured to receive the selected subset of spur frequencies ω1 through ωN, and to generate spur correction estimate for at least the selected subset of spur frequencies associated with the sampled signal); and 
correcting a respective at least one spur associated with each of the at least one frequency of the set of frequencies based on the respective at least one spur correction estimate (see FIG. 2 and ¶ [0044-0045], wherein the spur suppression 200 corrects a respective at least one spur associated with each of the selected subset spur frequencies based on the spur correction estimate).
However Filipovic does not explicitly disclose converting an analog input signal into a digital output signal at a sampling frequency. Teplitsky teaches converting an analog input signal into a digital output signal at a sampling frequency (see FIG. 2A and ¶ [0045-0047], wherein the time-interleaved ADC module 2010 converts an analog input signal into a digital output signal at a sampling frequency). Teplitsky further discloses providing relatively high accuracy level for acceptable data throughput (see ¶ [0003]). Therefore, it would have been obvious to one of ordinary skill in the art before the  ¶ [0003]).

Re Claim 13, Filipovic discloses wherein generating the current spur estimate comprises generating the current spur estimate based on a plurality of parallel filters that are each associated with a separate phase of the sampling frequency associated with a clock signal corresponding to the set of frequencies (see FIG. 3B and 6, ¶ [0043], [0055], and [0062-0064], wherein the spur suppression module comprises parallel set of DC estimator 320 i.e. filters, that are associated with a candidate spur frequencies, to provide the current spur estimate).

Allowable Subject Matter
Claims 3, 7-11, and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 17:
Claim 17 is drawn to A receiver system comprising: an analog-to-digital converter (ADC) configured to convert an analog input signal into a digital output signal at each of a sequence of samples based on a clock signal having a sampling frequency; and a spur correction system configured to provide a spur correction estimate to correct a spur associated with a given sample of the sequence of samples, the spur correction system comprising: a spur estimator configured to generate a current spur estimate at each frequency of the set of frequencies; a spur estimate filter configured to generate the spur correction estimate for each of at least one of the set of frequencies, the spur estimate filter being further configured to correct a respective at least one spur associated with the digital output signal based on the respective spur correction estimate; a signal detector configured to determine whether a signal is present among the subset of the set of frequencies; and a spur estimate selector configured to save the current spur estimate as a saved spur estimate when a signal is not detected among a block of consecutive samples and to set the spur correction estimate to the respective current spur estimate in response to the signal detector not detecting the presence of the signal among the subset of the set of frequencies, and to set the spur correction estimate to the saved spur estimate in response to the signal detector detecting the presence of the signal among the subset of the set of frequencies. Closest prior art, Filipovic in view of Teplitsky, discloses A receiver system comprising: an analog-to-digital converter (ADC) configured to convert an analog input signal into a digital output signal at each of a sequence of samples based on a clock signal having a sampling frequency; and a spur correction system configured to provide a spur correction estimate to correct a spur associated with a given sample of the sequence of samples, the spur correction system comprising: a spur estimator configured to generate a current spur estimate at each frequency of the set of frequencies; a spur estimate filter configured to generate the spur correction estimate for each of at least one of the set of frequencies, the spur estimate filter being further configured to correct a respective at least one spur associated with the digital output signal based on the respective spur correction estimate. However, prior art of record fails to disclose either alone or in combination the details of a signal detector configured to determine whether a signal is present among the subset of the set of frequencies; and a spur estimate selector configured to save the current spur estimate as a saved spur estimate when a signal is not detected among a block of consecutive samples and to set the spur correction estimate to the respective current spur estimate in response to the signal detector not detecting the presence of the signal among the subset of the set of frequencies, and to set the spur correction estimate to the saved spur estimate in response to the signal detector detecting the presence of the signal among the subset of the set of frequencies, as claimed in claim 17, in combination with each and every other limitation in the claim. 
Regarding claims 18-20:
Claims 18-20 are allowed as being dependent on claim 17.
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/Primary Examiner, Art Unit 2633